DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 8/18/2022.  These drawings are acceptable.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Scott Pierce on 9/1/2022.

The application has been amended as follows: 

Claim 1:	A tubular medical system 
a) a self-expanding tubular body (31, 243) having a bifurcated configuration that includes, 
i)	a stented tubular length portion (L1) that includes self-expanding stents, 
ii)  	a pair of bifurcated limbs, including 
a.   a crimped tubular length portion (L2), the crimped tubular length portion (L2) being secured to the stented tubular length portion (L1), 
b.   an access branch (34) at the crimped tubular length portion (L2); 
b) a removable sheath (230, 241) radially constricting the stented tubular length portion (L1); and 
c) a delivery system that includes, 
i) 	an operator handle (220), including a splitter mechanism (224), through which the removable sheath (230, 241) extends, 
ii) 	a delivery shaft (249) extending from the operator handle (220), and at least partially within the stented tubular length portion (L1), 
iii)  	a pull handle (232) at the operator handle (220), FH10960517.1Application No.: 16/595,8804 Docket No.: BMN-03403 Reply to Office Action of April 20, 2022Client Ref. No.: NID-043US Amendment dated: August 18, 2022 
iv) 	straps (233) extending from the pull handle (232) to the removable sheath (230, 241), whereby the removable sheath (230, 241) is split by pulling on the pull handle (232), 
v)  	an integrated balloon (15, 245) within the self-expanding tubular body (31, 243), whereby inflation of the integrated balloon (15, 245) after removal of the removable sheath (230, 241) enables further radial expansion of the stented tubular length portion (L1) of the self-expanding tubular body (31, 243).

Claim 2:	The tubular medical system 

Claim 7:	The tubular medical system 

Claim 8:	The tubular medical system 

Claim 11:	The tubular medical system 

Claim 12:	The tubular medical system 1) is expandable and includes saddle-shaped ring stents (244), each of which has peak (252) and valley portions (253).

Claim 13:	The tubular medical system 1) includes a lining of a polytetrafluoroethylene (PTFE).

Claims 15-21 are cancelled. 

Claim 22:	The tubular medical system 

Claim 23:	The tubular medical system 

Claim 24:	The tubular medical system 

Reasons for Allowance
Claims 1-2, 7-8, 11-13 and 22-24 are allowed. 
The following is an examiner’s statement of reasons for allowance: No art on record, alone or in combination could be found to teach: straps (233) extending from the pull handle (232) to the removable sheath (230, 241), whereby the removable sheath (230, 241) is split by pulling on the pull handle (232). The closest art found was Edoga (5,591, 228). Edoga’s handle does not include straps (233) extending from the pull handle (232) to the removable sheath (230, 241), whereby the removable sheath (230, 241) is split by pulling on the pull handle (232). No prior art could be found to modify Edoga to meet the current claimed structure. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICH G. HERBERMANN whose telephone number is (571)272-6390. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICH G HERBERMANN/Primary Examiner, Art Unit 3771